Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 12, 2007 FIELDSTONE MORTGAGE INVESTMENT CORPORATION (as depositor under an Amended and Restated Trust Agreement, dated as of April 12, 2007, providing for, inter alia, the issuance of Fieldstone Mortgage Investment Trust, Series 2007-1 Mortgage-Backed Notes) Fieldstone Mortgage Investment Corporation (Exact name of registrant as specified in its charter) Maryland 333-132444 20-2972688 State of Incorporation (Commission File Number) (I.R.S. Employer Identification No.) 11000 Broken Land Parkway, Suite 600, Columbia, Maryland (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (866) 365-3642 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e4(c)) Item 8.01. Other Events Hunton & Williams LLP has been retained by this Registrant as counsel for its Shelf Registration Statement on Form S-3 (Registration No. 333-132444) in connection with various transactions. Legal opinions of Hunton &
